Appellant was convicted in the County Court of Williamson County of misdemeanor theft, and his punishment fixed at a fine of $50 and sixty days in the county jail.
A car loaded with wheat in sacks, reached Taylor, Texas, April 4, 1921. It was shown in testimony that the seals were then intact upon said car. Next morning the car seals had been broken and not far from said car and under another car a sack of wheat was discovered. It was watched and that night appellant and another negro went to where said sack was and were removing it when they were apprehended. The car of wheat was then checked and found to be short two sacks of wheat. The sack which was being removed by appellant and his companion when arrested, had the same mark and brand as the other sacks in said car. There was a small hole in said sack and a trail of wheat led from the point where the sack lay, to said car. The appellant confessed. The ownership and possession of said wheat was properly laid in the local agent of the railroad company. The evidence was sufficient.
The judgment is affirmed.
Affirmed.